16 N.Y.2d 1012 (1965)
Jerome Lieberthal, Appellant-Respondent,
v.
State of New York, Respondent-Appellant. (Claim No. 39296.)
Court of Appeals of the State of New York.
Argued October 27, 1965.
Decided November 24, 1965.
Robert J. Feinberg and Seymour S. Epstein for appellant-respondent.
Louis J. Lefkowitz, Attorney-General (Julius L. Sackman of counsel), for respondent-appellant.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Order affirmed, without costs; no opinion.